Case: 21-50028   Doc# 24   Filed: 02/05/21   Entered: 02/05/21 08:24:16   Page 1 of 2
  AO 136 (Rev. 10/13) Certificate of Good Standing




                        UNITED STATES DISTRICT COURT
                                                        for the
                                         Middle District of Florida


                               CERTIFICATE OF GOOD STANDING


           I, Elizabeth M. Warren, Clerk of this Court, do hereby certify that

  Andrew James Ghekas, Florida Bar # 0119169, was duly admitted to practice

  in this Court on January 08, 2016, and is in good standing as a member of the

  Bar of this Court.

           Dated at: Orlando, Florida on January 15, 2021.




                                                                        Elizabeth M. Warren

                                                                            Clerk of Court




Case: 21-50028            Doc# 24          Filed: 02/05/21   Entered: 02/05/21 08:24:16   Page 2 of 2
